Citation Nr: 1624588	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida


THE ISSUE

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Colquitt Regional Medical Center on September 11, 2010, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill Act).  

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred for emergency transportation to the Colquitt Regional Medical Center on September 11, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1984 to January 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Gainesville, Florida, VA Medical Center (VAMC) which denied payment or reimbursement for unauthorized medical expenses incurred both at the Colquitt Regional Medical Center and for emergency transportation to the medical facility on September 11, 2010, pursuant to the Millennium Bill Act.  The Board has reviewed the physical Veterans Health Administration (VHA) file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that he is entitled to payment for unauthorized medical expenses incurred both at the Colquitt Regional Medical Center and for emergency transportation to the medical facility on September 11, 2010, pursuant to the Millennium Bill Act as he required emergency care for a heart condition which he and his wife, a nurse, believed to be life-threatening at the time.  

The Millennium Bill Act provides general authority for reimbursement for the reasonable value of emergency treatment and transportation furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728 (West 2014).  See 38 U.S.C.A. § 1725 (West 2014); 38 U.S.C.A. §§ 17.1000-1008 (2015).  Under the provisions of the controlling law and regulations, to be eligible for payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities, the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

***

(h)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for emergency treatment provided.  

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  38 C.F.R. § 17.1002 (2015).  

Clinical documentation from Colquitt Regional Medical Center dated September 11, 2010, reflects that the Veteran complained that his heart was "racing" and he was unable to sit still.  The Veteran was seen in the emergency room; diagnosed with anxiety and dehydration; and discharged home.  

An undated written statement from the Veteran's spouse relates that: the Veteran "had heart problems;" she had "been [in] nursing for 15 years;" and "I am enraged that they didn't see it as an emergency!"  An August 2014 written statement from the Veteran reiterates that his spouse was a nurse.  
The June 2011 statement of the case (SOC) issued to the Veteran states that "the main diagnosis was anxiety and dehydration although this Veteran refused to speak to anyone from Mental Hygiene nor did he accept any IV fluids" and "[t]herefore, treatment is considered non-emergent and payment is denied."  

Under the statutory provision of 38 U.S.C.A. § 1725, the term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available; an attempt to use the VA facilities beforehand would not be reasonable; and such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  In the instant scenario, the Veteran sought treatment at a non-VA medical facility after his wife, a medical professional, indicated that his symptoms constituted a medical emergency and she sought treatment for the Veteran at the private facility.  Therefore, for the purposes of this remand only, Board will assume that the expenses in question arose from "emergency services were provided in a hospital emergency department."  

Unfortunately, the Board observes that the record has not been developed as to the remaining criteria under the Millennium Bill Act.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of the Veteran's entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Colquitt Regional Medical Center on September 11, 2010, pursuant to the Millennium Bill Act and payment or reimbursement of unauthorized medical expenses incurred for emergency transportation to the Colquitt Regional Medical Center on September 11, 2010.  The Veteran's treatment on September 11, 2010, is to be assumed to be "emergency treatment," for the purposes of this remand.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

